Citation Nr: 0609715	
Decision Date: 04/04/06    Archive Date: 04/13/06

DOCKET NO.  04-20 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
rating decision of March 17, 1999 denying the veteran's 
request to reopen the claim for service connection for post 
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney 
at Law


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel




INTRODUCTION

The veteran had active service from September 1964 to 
November 1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

Service connection for PTSD was initially denied by the RO in 
a rating decision of August 1995.  In October 1998 the 
veteran filed a request to reopen his claim for service 
connection for PTSD.  In March 1999, the RO denied the 
veteran's request to reopen the claim.  In February 2002, the 
RO granted service connection for PTSD.


FINDINGS OF FACT

The decision of March 17, 1999, which denied the veteran's 
request to reopen the claim for service connection for PTSD, 
was based on the correct facts as they were known at that 
time, and was in accordance with the existing law and 
regulations.


CONCLUSIONS OF LAW

1.  The decision of March 1999, which denied the veteran's 
request to reopen the claim for service connection for PTSD, 
does not contain clear and unmistakable error.  38 C.F.R. 
§ 3.105(a) (2005).

2.  The parties have not raised a valid allegation of CUE.  
38 C.F.R. § 3.105.




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that it has been determined by the 
United States Court of Appeals for Veterans Claims (Court) 
that the VCAA is not applicable to claims alleging clear and 
unmistakable error.  Livesay v. Principi, 15 Vet. App. 165 
(2001).
Under the applicable law and regulations, previous 
determinations that are final and binding, including 
decisions regarding service connection, will be accepted as 
being correct in the absence of clear and unmistakable error.  
See 38 C.F.R. § 3.105(a).

"Clear and unmistakable error" is the kind of error, of fact 
or law, that when called to the attention of later reviewers 
compels the conclusion to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  See Fugo v. Brown, 6 Vet. App. 40, 44 
(1993).  An asserted failure to evaluate and interpret 
correctly the evidence is not clear and unmistakable error.  
See Damrel v. Brown, 6 Vet. App. 242, 245-246 (1994).

There is "clear and unmistakable error" when either the 
correct facts, as they were known at the time, were not 
before the adjudicator or where the statutory or regulatory 
provisions extant at that time were incorrectly applied.  A 
determination that there was clear and unmistakable error 
must be based on the record and the law that existed at the 
time of the prior decision.  See Russell v. Principi, 3 Vet. 
App. 310, 313-314 (1992).  Subsequently developed evidence is 
not applicable.  See Porter v. Brown, 5 Vet. App. 233, 235- 
236 (1993).

In the present case, the veteran contends, through his 
attorney, that there is clear and unmistakable error in the 
RO's rating decision of March 17, 1999, which denied the 
veteran's request to reopen the claim for service connection 
for PTSD.  He argues that the decision was factually 
erroneous because he had submitted credible supporting 
evidence of the claimed stressors and that the evidence 
submitted was new and material.  

The veteran's claim for service connection for PTSD was 
initially denied in a rating decision of August 1995 on the 
basis that there was no supportive evidence of the claimed 
stressors.  In October 1998 the veteran requested that his 
claim be reopened and submitted a document entitled "Heading 
Home" which discussed the history of the USS Stone County 
during the time the veteran was serving on board the ship.  
In a rating decision of March 17, 1999, the RO denied the 
veteran's request to reopen the claim for service connection 
for PTSD on the basis that the evidence submitted, although 
new, was not material as it did not address the specific 
events the veteran was claiming as stressors.

In a letter of October 2002, the veteran's attorney alleged 
that there was CUE in the March 17, 1999 rating decision as 
the evidence submitted by the veteran provided enough 
supporting evidence to support the claimed stressors and was 
therefore, new and material.

The Board notes that in his claim of CUE the veteran has not 
alleged a misapplication of the law, nor has the veteran 
alleged that the correct facts, as know at the time, were not 
before the RO.  The veteran's claim of CUE is based on a 
claim of an erroneous or inadequate interpretation of the 
facts by the RO.  As noted above, an assertion of a failure 
to evaluate and interpret correctly the evidence is not a 
valid allegation of CUE.  See Darmel, supra.  

The rating decision of March 17, 1999 shows that the RO 
received the additional evidence submitted by the veteran and 
that the RO considered its contents in deciding that the 
evidence did not corroborate the claimed stressors.  The 
veteran's attorney has argued that the evidence did 
corroborate the claimed stressors.  In essence, the veteran's 
argument boils down to a disagreement with the RO's 
conclusion that the evidence submitted was not corroboration 
of the claimed stressors.  This is not a valid assertion of 
clear and unmistakable error. See generally, Eddy v. Brown, 9 
Vet. App. 52 (1996). 

Accordingly, the appeal is dismissed without prejudice.




ORDER

The appeal is dismissed without prejudice.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


